           Case 3:18-cv-01602-VAB Document 28 Filed 12/20/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


ATILA BAYAT,
   Plaintiff,

    v.
                                                               No. 3:18-cv-1602 (VAB)
ACCENTURE CORPORATION LLC,
   Defendant.


                                INITIAL SCHEDULING ORDER

         Following a telephonic scheduling conference held on December 19, 2018, the Court

adopts the following pre-trial schedule in this case:

        Initial disclosures due by January 25, 2019.
        Damages analysis due by March 1, 2019.
        Fact depositions to be completed by July 12, 2019.
        Discovery shall close by July 12, 2019.
        The Court will convene a post-discovery telephonic status conference on July 18, 2019 at
         10:00 a.m. Once Plaintiff and counsel for Defendant are on the line, please call Chambers
         at (203) 579-5562.
        Dispositive motions are due by October 4, 2019.
        Joint trial memorandum is due by November 1, 2019, or 30 days after the Court rules on
         any dispositive motion.
        The parties’ trial ready date is December 2, 2019, or 30 days after the filing of the joint
         trial memorandum.

         SO ORDERED at Bridgeport, Connecticut, this 20th day of December, 2018.


                                                                /s/ Victor A. Bolden
                                                              Victor A. Bolden
                                                              United States District Judge
